 

 
SERIES A PREFERRED STOCK PURCHASE AGREEMENT


Dated March 9, 2007


by and between


DIANE SUPINSKY


and


SEARCHHELP, INC.
 
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

 
Page
   
ARTICLE I DEFINITIONS
 1
   
1.1
 Definitions
 1
1.2
 Knowledge
 3
1.3
 Interpretation
 3
     
ARTICLE II CLOSING; PURCHASE AND SALE
 4
   
2.1
 The Closing
 4
2.2
 Issuance and Delivery of the Purchase Shares
 4
2.3
 The Purchase Price
 4
2.4
 Delivery of Purchase Price
 4
2.5
 Use of Proceeds
 4
     
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 4
   
3.1
 Organization; Good Standing
 4
3.2
 Subsidiaries
 5
3.3
 Authority; Execution and Delivery; Enforceability
 5
3.4
 Non-Contravention
 5
3.5
 Corporate Documents
 6
3.6
 Capitalization; Options
 6
3.7
 Consents and Approvals
 7
3.8
 SEC Reports and Financial Statements
 7
3.9
 Litigation and Claims
 8
3.10
 No Finder
 8
3.11
 Exempt Offering
 8
3.12
 Agreements; Action
 8
3.13
 Related-Party Transactions
 8
3.14
 Title to Property and Assets
 8
3.15
 Employee Benefit Plans
 8
3.16
 Tax Returns, Payments and Elections
 8
3.17
 Insurance
 8
3.18
 Disclosure
 8
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER
 8
   
4.1
 Organization and Good Standing
 8
4.2
 Corporate Authority; Execution and Delivery; Enforceability
 8
4.3
 Non-Contravention
 9
4.4
 Consents and Approvals
 9
4.5
 Litigation and Claims
 9
4.6
 No Finder
 9
4.7
 Investment Representations
 9
4.8
 Accredited Investor
 10




--------------------------------------------------------------------------------




4.9
 Access to Information
10
     
ARTICLE V COVENANTS
10
   
5.1
 Restrictive Legends
10
5.2
 Change in Condition
10
     
ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PARTIES
11
   
6.1
 Conditions to obligations of the Buyer
11
6.2
 Conditions to obligations of the Company
11
     
ARTICLE VII MISCELLANEOUS
12
   
7.1
 Survival; Certain Other Matters
12
7.2
 Further Assurances
12
7.3
 Expenses of the Transaction
13
7.4
 Notices
13
7.5
 No Modification Except in Writing
14
7.6
 Entire Agreement
14
7.7
 Severability
14
7.8
 Assignment
14
7.9
 Governing Law; Jurisdiction
14
7.10
 Captions
15
7.11
 Counterparts
15
7.12
 Delays or Omissions
15

 
Exhibit A Certificate of Designations
 
ii

--------------------------------------------------------------------------------



SERIES A PREFERRED STOCK PURCHASE AGREEMENT
 
SERIES A PREFERRED STOCK PURCHASE AGREEMENT (“Agreement”), made and entered into
this 9th day of March, 2007, by and between DIANE SUPINSKY (“Buyer”), and
SEARCHHELP, INC., a Delaware corporation (the “Company”).


WITNESSETH:
 
WHEREAS, the Buyer desires to purchase and acquire from the Company, and the
Company desires to issue and deliver to the Buyer, an aggregate of 3,852 shares
of the Company’s Series A Convertible Series A Preferred Stock, par value
$0.0001 (“Series A Preferred Stock”), free and clear of all claims, liens,
options, charges and encumbrances of any kind other than restrictions on
transfer as provided under applicable securities laws (“Liens”) and a Warrant to
purchase from Company 9,630 fully paid and non-assessable shares of Common
Stock, $.0001 par value, at the Exercise Price of $0.26 per share (the “Purchase
Shares”), on the terms and subject to the conditions hereinafter set forth; and


WHEREAS, unless the context otherwise requires, capitalized terms used in this
Agreement shall have the meanings ascribed to such terms in Article I of this
Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants hereinafter contained, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Definitions. As used herein, the following terms shall have the respective
meanings ascribed to them below:
 
“Action” has the meaning ascribed to such term in Section 3.9.


“Affiliate” means, with respect to any specified Person, (i) any other Person
50% or more of whose outstanding voting securities are directly or indirectly
owned, controlled or held with the power to vote by such specified Person or
(ii) any other Person directly or indirectly controlling, controlled by or under
direct or indirect common control with such specified Person. For purposes of
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person by virtue of ownership of voting securities, by contract or
otherwise.


“Agreement” has the meaning ascribed to such term in the Preamble.


“Business Day” means any day (other than Saturday or Sunday) on which banking
institutions in the State of New York are not authorized or obligated by law to
close.


“Buyer” has the meaning ascribed to such term in the Preamble.
 

--------------------------------------------------------------------------------




“Certificate of Designations” shall mean the Certificate of Designations of the
Series A Preferred Stock, attached hereto as Exhibit A.


“Closing” has the meaning ascribed to such term in Section 2.1.


“Closing Date” has the meaning ascribed to such term in Section 2.1.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute thereto.


“Common Stock” has the meaning ascribed to such term in Section 3.6.


“Company” has the meaning ascribed to such term in the Preamble.


“Company Material Adverse Effect” shall mean any event, condition or contingency
that has had, or is reasonably likely to have, a material adverse effect on the
business, assets, liabilities, results of operations, prospects or financial
condition of the Company and its Subsidiaries, taken as a whole, provided,
however, that a Company Material Adverse Effect shall not include any such
effect resulting from or arising in connection with (a) changes or conditions
generally affecting the industries or segments in which the Company operates or
(b) changes in general economic, market or political conditions.


“Conversion Shares” has the meaning ascribed to such term in Section 3.6(b).


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and all regulations promulgated thereunder.


“Financial Statements” has the meaning ascribed to such term in Section 3.8.


“GAAP” shall mean United States generally accepted accounting principles,
consistently applied.


“Governmental Authority” shall mean any federal, state, municipal or other
governmental authority, department, commission, board, agency or other
instrumentality.


“Governmental Rules” shall mean all laws, statutes, rules, regulations, codes,
ordinances, writs, orders or decrees of any Governmental Authority.


“Lien” has the meaning ascribed to such term in the Preamble.


“Person” shall mean any individual, corporation, partnership, limited liability
company, limited liability partnership, joint venture, estate, trust,
cooperative, foundation, union, syndicate, league, consortium, coalition,
committee, society, firm, company or other enterprise, association, organization
or other entity or Governmental Authority.
 
2

--------------------------------------------------------------------------------


 
“Purchase Price” has the meaning ascribed to such term in Section 2.3.


“Purchase Shares” has the meaning ascribed to such term in the Recitals.


“SEC” shall mean the Securities and Exchange Commission.


“SEC Reports” has the meaning ascribed to such term in Section 3.8.


“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and all regulations promulgated thereunder.


“Series A Preferred Stock” has the meaning ascribed to such term in the
Recitals.


“Subsidiary” shall mean, when used with respect to any Person, any other Person,
whether incorporated or unincorporated, of which (i) more than fifty percent of
the securities or other ownership interests or (ii) securities or other
interests having by their terms ordinary voting power to elect more than fifty
percent of the board of directors or others performing similar functions with
respect to such corporation or other organization, is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries.


“Survival Period” has the meaning ascribed to such term in Section 8.1.


“Transaction Documents” shall mean the Certificate of Designations and those
other agreements, certificates and documents entered into or delivered between
the Buyer and the Company related to, ancillary to, or in connection with this
Agreement or the Certificate of Designations.


“Warrant” shall mean a five-year warrant entitling the holder to purchase 9,630
shares of common stock, par value $0.0001 per share, of the Company (the “Common
Stock”) at the Exercise Price of $0.26 per share.
 
1.2 Knowledge. As used in the Agreement, “to the Company’s knowledge” or “to the
knowledge of the Company” or words of similar import shall mean the actual
knowledge of William J. Bozsnyak, the Chief Executive Officer of the Company.
 
1.3 Interpretation. When a reference is made in this Agreement to a section,
article, paragraph, clause, annex or exhibit, such reference shall be to a
reference to this Agreement unless otherwise clearly indicated to the contrary.
The descriptive article and section headings herein are intended for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement.
The meaning assigned to each term used in this Agreement shall be equally
applicable to both the singular and the plural forms of such term, and words
denoting either gender shall include both genders. Where a word or phrase is
defined herein, each of its other grammatical forms shall have a corresponding
meaning.
 
3

--------------------------------------------------------------------------------


 
The parties have participated jointly in the negotiation and drafting of this
Agreement and the Transaction Documents. Consequently, in the event an ambiguity
or question of intent or interpretation arises, this Agreement and each of the
Transaction Documents shall be construed as if drafted jointly by the parties
thereto, and no presumption or burden of proof shall arise favoring or
disfavoring either party by virtue of the authorship of any provision of this
Agreement or of any of the Transaction Documents.


ARTICLE II
 
CLOSING; PURCHASE AND SALE
 
2.1 The Closing. Subject to the terms and conditions of this Agreement, the
closing (the “Closing”) of the transaction set forth in this Article II shall
take place on or before March 9, 2007, or at such other time or such other date
as Buyer and the Company may agree, at the offices of Katten Muchin Rosenman
LLP, 575 Madison Avenue, New York, New York (such date upon which the Closing
occurs is referred to as the “Closing Date”).
 
2.2 Issuance and Delivery of the Purchase Shares. At the Closing, the Company
shall issue and deliver to the Buyer certificates for the purchase Shares and
the Buyer shall purchase the Purchase Shares from the Company.
 
2.3 The Purchase Price. At the Closing, the Buyer shall purchase the Purchase
Shares for a purchase price equal to $2.62 per Purchase Share (the “Purchase
Price”), which shall be paid to the Company by the Buyer.
 
2.4 Delivery of Purchase Price. At the Closing, the aggregate Purchase Price
shall be paid by the Buyer to the Company by converting, surrendering and
cancelling, all outstanding principal and accrued interest, through the Closing
Date, on the Promissory Note dated February 1, 2007, previously executed between
the Buyer and the Company, into fully paid Purchase Shares.
 
2.5 Use of Proceeds. The Company shall use the net proceeds from the issuance of
the Purchase Shares for general working capital purposes.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Buyer as of the date hereof and as of
the Closing Date as follows:


3.1 Organization; Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company has the corporate power and authority to conduct its business as now
being conducted and is duly licensed or qualified to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
the business conducted by it, and/or the character of the assets owned or leased
by it, makes such qualification or licensure necessary, except for those
jurisdictions in which the failure to be so qualified or licensed or to be in
good standing would not, individually or in the aggregate, limit the Company’s
ability to consummate the transactions hereby contemplated or have a Company
Material Adverse Effect.
 
4

--------------------------------------------------------------------------------


 
3.2 Subsidiaries. All of the outstanding shares of the capital stock of each
Subsidiary of the Company are owned by the Company free and clear of all Liens.
Each of the Company’s Subsidiaries is set forth on Schedule 3.2 and is a
corporation or other legal entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. Each of the
Company’s Subsidiaries has the power and authority to conduct its business as
now being conducted and is duly licensed or qualified to do business and is in
good standing as a foreign corporation or other legal entity in all
jurisdictions in which the nature of the business conducted by it, and/or the
character of the assets owned or leased by it, makes such qualification or
licensure necessary, except for those jurisdictions in which the failure to be
so qualified or licensed or to be in good standing would not, individually or in
the aggregate, limit the Company’s ability to consummate the transactions hereby
contemplated or have a Company Material Adverse Effect.
 
3.3 Authority; Execution and Delivery; Enforceability. The Company has the
corporate power and authority to execute and deliver this Agreement and the
Transaction Documents and to consummate the transactions hereby and thereby
contemplated. The execution and delivery by the Company of this Agreement and
the Transaction Documents and the consummation by the Company of the
transactions hereby and thereby contemplated have been authorized by all
necessary corporate action of the Company. The Company has duly executed and
delivered this Agreement and the Transaction Documents, and, assuming the due
execution and delivery of this Agreement and the Transaction Documents by each
party thereto (other than the Company), this Agreement and the Transaction
Documents constitute valid and binding obligations of the Company and are
enforceable against the Company in accordance with its and their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws relating
to or affecting creditors’ rights generally or general equitable principles
(whether considered in a proceeding at equity or in law).
 
3.4 Non-Contravention. Neither the execution and delivery of this Agreement and
the Transaction Documents by the Company, nor the consummation of the
transactions hereby and thereby contemplated by the Company, will:
 
(i) constitute any violation or breach of the certificate of incorporation or
the by-laws (or comparable organizational documents in the case of Subsidiaries)
of the Company or any of its Subsidiaries;


(ii) constitute a default under or a violation or breach of, or result in the
acceleration of any obligation under, any provision of any Contract to which the
Company or any of its Subsidiaries is a party or by which any of the assets of
the Company or any of its Subsidiaries or the Purchase Shares may be affected;
 
5

--------------------------------------------------------------------------------




(iii) assuming the consents and approvals described in Section 3.7 have been
received, violate any Governmental Rules affecting the Company or any of its
Subsidiaries; or


(iv) result in the creation of any Lien on any of the assets of the Company or
any of its Subsidiaries;
 
other than, in the case of foregoing clauses (ii), (iii), and (iv), those
defaults, violations, breaches, accelerations and Liens which, individually or
in the aggregate, would not have a Company Material Adverse Effect.
 
3.5 Corporate Documents. The Company has filed as exhibits to its SEC Reports
true and complete copies of the Certificate of Incorporation, as amended, and
By-Laws of the Company.
 
3.6 Capitalization; Options. (a) The Company is authorized to issue 250,000,000
shares of Common Stock, par value $0.00001 per share, 38,197,596 of which are
issued and outstanding as of the date hereof, (“Common Stock”) and 25,000,000
shares of Series A Preferred Stock, none of which are issued and outstanding as
of the date hereof (prior to giving effect to the transactions contemplated by
this Agreement).
 
(b) All of the Purchase Shares when issued to the Buyer in accordance with the
terms of this Agreement shall be legally and validly issued, fully paid and
non-assessable, free and clear of all Liens. The shares of Common Stock issuable
upon conversion of the Purchase Shares or the exercise of the Warrant (the
“Conversion Shares”) have been duly and validly reserved on the books and
records of the Company and, when issued upon conversion of the Purchase Shares
in accordance with the terms of the Certificate of Designations and the Warrant
and applicable Governmental Rules, shall be legally and validly issued, fully
paid and nonassessable, free and clear of all Liens.
 
(c) Other than the Common Stock and the Series A Preferred Stock, there are no
other series or classes of capital stock of the Company authorized or issued and
outstanding. Except as set forth in the SEC Filings, there are no outstanding
warrants, options, contracts, rights (preemptive or otherwise), calls,
commitments or other instruments convertible into or exchangeable for shares of
capital stock of the Company or any of the Company’s Subsidiaries, in each such
case, to which the Company or any of Company’s Subsidiaries is a party and which
relates to the sale or issuance of shares of capital stock of the Company or of
any of Company’s Subsidiaries (collectively, the “Company Instruments”). Except
as set forth in the SEC Filings or as contemplated by this Agreement and the
Transaction Documents, (i) the Company has not agreed to register any shares of
its capital stock under the Securities Act or granted registration rights with
respect to shares of its capital stock to any Person and (ii) there are no
voting trusts, stockholders agreements, proxies or other agreements or
understandings in effect to which the Company is a party with respect to the
voting or transfer of any shares of Common Stock. Except as disclosed in the SEC
Reports or any exhibit thereto, to the extent any such Company Instruments are
outstanding as of the date hereof, neither the issuance and sale of the Purchase
Shares nor the issuance of the Conversion Shares in accordance with its terms
will result in an adjustment of the exercise or conversion price of, or number
of shares issuable upon the exercise or conversion of any such, Company
Instruments.
 
6

--------------------------------------------------------------------------------


 
(d) The outstanding shares of Common Stock are all duly and validly authorized
and issued, fully paid and nonassessable. All outstanding Common Stock, options
and other securities of the Company were issued in accordance with the
registration or qualification provisions of the Securities Act and any relevant
state securities laws (including, without limitation, anti-fraud provisions) or,
subject in part to the truth and accuracy of each purchaser’s representations to
the Company at the time of the purchase thereof, pursuant to valid exemptions
therefrom.
 
3.7 Consents and Approvals. Except for filings required under applicable
securities laws and designation in Delaware, no consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Authority or any other Person is required on behalf of the Company or any of its
Subsidiaries in connection with the execution, delivery or performance of this
Agreement and the Transaction Documents or the consummation of the transactions
contemplated hereby and thereby, other than such consents, approvals and
authorizations of, and declarations, filings and registrations the failure of
which to obtain, make or otherwise effect which would not, individually or in
the aggregate, result in a Company Material Adverse Effect.
 
3.8 SEC Reports and Financial Statements.
 
(a) The Company has filed all forms, reports and documents required to be filed
by it with the SEC since July 23, 2003 (collectively, the “SEC Reports”). The
SEC Reports (i) were prepared in all material respects in accordance with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
(ii) did not at the time they were filed contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. None of the Company’s
Subsidiaries is required to file any form, report or other document with the
SEC.
 
(b) Each of the financial statements (including, in each case, any notes
thereto) contained in the SEC Reports (the “Financial Statements”) (i) was
prepared from the books of account and other financial records of the Company,
(ii) was prepared in accordance with GAAP applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto) and (iii) presented fairly in all material respects the financial
position of the Company as at the respective dates thereof and the results of
its operations and its cash flows for the respective periods indicated therein
except as otherwise noted therein (subject, in the case of unaudited statements,
to the omission of footnotes and normal and recurring year-end adjustments which
were not and are not expected, individually or in the aggregate, to have a
Company Material Adverse Effect).
 
(c) Except for liabilities and obligations reflected on the September 30, 2006
balance sheet of the Company included in the SEC Reports (including the notes
thereto), liabilities and obligations disclosed in the SEC Reports (including
exhibits thereto) filed prior to the date of this Agreement and other
liabilities and obligations incurred in the ordinary course of business since
September 30, 2006, neither the Company nor any of the Company’s Subsidiaries
has any liabilities or obligations of any nature (whether accrued, absolute,
contingent or otherwise) of a nature required to be disclosed on a balance sheet
prepared in accordance with GAAP which, individually or in the aggregate, would
cause a Company Material Adverse Effect.
 
7

--------------------------------------------------------------------------------


 
3.9 Litigation and Claims. There is no action, suit, claim, proceeding,
arbitration or investigation (each, an “Action”) pending or, to the knowledge of
the Company, threatened against or affecting the Company or any of its
Subsidiaries or, to the best of the Company’s knowledge, against any officer,
director or employee of the Company in connection with such officer’s,
director’s or employee’s relationship with, or actions taken on behalf of, the
Company or that questions the validity of this Agreement, or the right of the
Company to enter into such agreements, or to consummate the transactions
contemplated hereby or thereby. Neither the Company nor any of its Subsidiaries
is subject to or in default under any judgment, order, writ, agreement,
injunction or decree of any court or Governmental Authority.
 
3.10 Exempt Offering. Subject in part to the truth and accuracy of the Buyer’s
representations set forth in Article IV of this Agreement, the offer, sale and
issuance of the Purchase Shares and the Conversion Shares, as contemplated by
and in conformity with this Agreement are exempt from the registration
requirements of Section 5 of the Securities Act by virtue of Regulation D
thereunder, and from the registration or qualification requirements of any other
applicable federal or state securities laws, and the issuance of the Conversion
Shares in accordance with the Company’s Certificate of Incorporation and the
Certificate of Designations will be exempt from such registration and
qualification requirements, and neither the Company nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemption.
 
3.11 Agreements; Action. Other than as attached as an exhibit to the Company’s
Annual Report on Form 10-KSB for year ended December 31, 2005 (as amended), or
any subsequent report on Form 10-QSB or 8-K filed with the SEC, the Company is
not a party to, and none of its properties, rights or assets are bound by, any
material contract, agreement, lease, power of attorney, guaranty, surety
arrangement, or other commitment, whether written or oral.
 
3.12 Disclosure. None of this Agreement or any other statements or certificates
made or delivered in connection herewith or therewith contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated therein or necessary to make the statements
herein or therein, in light of the circumstances in which they are made, not
misleading. 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer represents and warrants to the Company as of the date hereof and the
Closing Date as follows:
 
4.1 Organization and Good Standing. The Buyer is duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation.
 
4.2 Corporate Authority; Execution and Delivery; Enforceability. The Buyer has
the requisite power and authority to execute and deliver this Agreement and the
Transaction Documents to which it is a party and to consummate the transactions
hereby and thereby contemplated. The execution and delivery by the Buyer of this
Agreement and the Transaction Documents to which it is a party and the
consummation by the Buyer of the transactions hereby and thereby contemplated
have been authorized by all necessary action (corporate or otherwise). The Buyer
has duly executed and delivered this Agreement and the Transaction Documents to
which it is a party, and, assuming the due execution and delivery of this
Agreement and the Transaction Documents by each party thereto (other than the
Buyer), this Agreement and the Transaction Documents to which it is a party
constitute valid and binding obligations of the Buyer and are enforceable
against the Buyer in accordance with its and their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or general equitable principles (whether
considered in a proceeding at equity or in law).
 
8

--------------------------------------------------------------------------------


 
4.3 Non-Contravention. Neither the execution and delivery of this Agreement or
the Transaction Documents to which it is a party by the Buyer, nor the
consummation of the transactions hereby or thereby contemplated by the Buyer,
will:
 
(i) constitute any violation or breach of the organizational documents of the
Buyer; or
 
(ii) violate any Government Rule affecting the Buyer, other than any such
violations which, individually or in the aggregate, would not prevent the Buyer
from consummating the transactions contemplated by this Agreement and the
Transaction Documents.
 
4.4 Consents and Approvals. No consent, approval or authorization of, or
declaration, filing or registration with, any Governmental Authority or third
party is required on behalf of the Buyer in connection with the execution,
delivery or performance of this Agreement or the Transaction Documents to which
it is a party and all documents contemplated hereby or thereby or the
transactions contemplated hereby and thereby, other than such consents,
approvals and authorizations of, and declarations, filings and registrations
with, third parties the failure of which to obtain, make or otherwise effect
which would not, individually or in the aggregate, prevent the Buyer from
consummating the transactions contemplated by this Agreement and the Transaction
Documents.
 
4.5 Litigation and Claims. There is no action, suit, claim, proceeding,
arbitration or investigation pending or, to the knowledge of the Buyer,
threatened against or affecting the Buyer with respect to the propriety or
validity of the transactions contemplated hereby.
 
4.6 No Finder. Neither the Buyer nor any party acting on the Buyer’s behalf has
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated hereby.
 
4.7 Investment Representations. The Buyer hereby acknowledges and agrees that
the Purchase Shares, and, if and when issued, the Conversion Shares, will not be
registered under the Securities Act or any state securities laws and may not be
offered or sold except pursuant to registration or an exemption from the
registration requirements of the Securities Act and all applicable state
securities laws. In this connection, the Buyer understands Rule 144 promulgated
under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.
 
9

--------------------------------------------------------------------------------


 
4.8 Accredited Investor. The Buyer represents that: (i) the Buyer is an
“accredited investor” (as such term is defined in Regulation D under the
Securities Act) and is acquiring the Purchase Shares for its own account, for
investment purposes only, and not with a view to the resale or offer for sale
thereof or with any present intention of distributing or selling or offering for
sale any of such securities; and (ii) the Buyer is capable of bearing the
economic risk of such investment, including a complete loss of the investment in
the Purchase Shares.
 
4.9 Access to Information. Such Purchaser or his representative during the
course of this transaction, and prior to the purchase of any Series APreferred
Stock, has had the opportunity to ask questions of and receive answers from
management of the Company concerning the terms and conditions of the offering of
the Series A Preferred Stock and the additional information, documents, records
and books relative to its business, assets, financial condition, results of
operations and liabilities (contingent or otherwise) of the Company.
 
ARTICLE V
 
COVENANTS
 
5.1 Restrictive Legends. None of the Purchase Shares or the Conversion Shares
may be transferred without registration under the Securities Act and applicable
state securities laws unless counsel to the Buyer shall advise the Company in
writing that such transfer may be effected without such registration. Each
certificate representing any of the foregoing shall bear legends in
substantially the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT (I) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES UNDER THE ACT,
OR (II) UPON RECEIPT BY ISSUER OF AN OPINION OF LEGAL COUNSEL REASONABLY
SATISFACTORY TO ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.
 
The Company shall remove or cause its registrar and transfer agent to remove
such legend at the time such Purchase Shares or Conversion Shares are
transferred pursuant to an effective registration statement under the Securities
Act or pursuant to Rule 144 under the Securities Act.
 
5.2 Change in Condition. Prior to the Closing, the Company shall promptly advise
the Buyer in writing of any material change in the condition (financial or
otherwise), operations or properties or businesses of the Company.
 
10

--------------------------------------------------------------------------------


 
ARTICLE VI
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PARTIES
 
The obligation of the parties to consummate the transactions contemplated under
this Agreement are subject to the fulfillment of each of the following
conditions, any or all of which may be waived in whole or in part by the party
whose obligation is subject to such conditions, in their sole discretion.
 
6.1 Conditions to obligations of the Buyer.
 
(a) There shall not be in effect any injunction or restraining order issued by a
court of competent jurisdiction in an Action against the consummation of the
transactions contemplated hereby or by any Transaction Document. 
 
(b) The Company shall have filed the Certificate of Designations with the
Secretary of State of the State of Delaware.
 
(c) The representations and warranties of the Company contained in Article III
that are qualified as to materiality shall be true and correct and those not so
qualified shall be true and correct in all material respects on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of such Closing.
 
(d) The Company shall have performed and complied in all material respects with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.
 
(e) All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or of any state that are
required in connection with the lawful issuance and sale of the Securities
pursuant to this Agreement shall be duly obtained and effective as of the
Closing.
 
6.2 Conditions to obligations of the Company.
 
(a) There shall not be in effect any injunction or restraining order issued by a
court of competent jurisdiction in an Action against the consummation of the
transactions contemplated hereby or by any Transaction Document. 
 
ARTICLE VII
 
REGISTRATION RIGHTS
 
If at any time the Company shall determine to register for its own account or
the account of others under the Securities Act (including pursuant a demand for
registration of any stockholder of the Company) any of its equity securities,
other than on Form S-4 or Form S-8 or their then equivalents relating to shares
of Common Stock to be issued solely in connection with any acquisition of any
entity or business or shares of Common Stock issuable in connection with stock
option or other employee benefit plans, it shall send to the Buyer written
notice of such determination and, if within fifteen (15) days after receipt of
such notice, the Buyer shall so request in writing to the Company, the Company
shall use its best efforts to include in such registration statement all or any
part of the Conversion Shares requested to be registered.
 
11

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1 Survival; Certain Other Matters. 
 
(a) The representations and warranties of the parties contained in this
Agreement shall survive the Closing and shall continue in full force and effect
until the second anniversary of the date hereof, after which time such
representations and warranties shall terminate and have no further force or
effect; provided, however, that the representations and warranties contained in
Sections 3.6, 4.6, 4.7, 4.8 and 4.9 hereof shall survive the Closing and remain
in full force and effect until the expiration of the applicable statute of
limitations, after which time such representations and warranties shall
terminate and have no further force or effect. The period during which any such
representation or warranty survives is the “Survival Period” for such
representation or warranty. Notwithstanding the foregoing, any representation or
warranty that would otherwise terminate shall survive with respect to, and only
with respect to, any matter of which notice is given to Company or the Buyer, as
the case may be, in writing pursuant to this Agreement prior to the end of the
applicable Survival Period until such matter is resolved, after which time such
representation and warranty shall terminate and have no further force or effect.
The representations, warranties and covenants of the Company contained in or
made pursuant to this Agreement shall in no way be affected by any investigation
of the subject matter thereof made by or on behalf of the Buyer or the Company.
 
(b) The covenants and agreements of the parties contained in this Agreement
shall survive the Closing as to the Buyer until the Buyer no longer owns any
Purchase Shares or Conversion Shares.
 
(c) Each party hereto may assert a claim or cause of action under this Agreement
with respect to (i) any breach of one or more of the representations and
warranties contained in Articles III and IV hereof, as the case may be, provided
that such claim or cause of action is asserted within the applicable time period
specified in Section 8.1(a) hereof and (ii) subject to Section 8.1(b) hereof, a
breach of any one or more of the covenants or agreements contained in this
Agreement. Except as provided for in the immediately preceding sentence, the
parties to this Agreement agree that no claims or causes of action on any basis
(including in contract or tort, under federal or state securities laws or
otherwise), other than for fraud, may be brought against the Company or the
Buyer or any of their respective directors, officers, employees, Affiliates,
shareholders, successors, permitted assigns, agents, or representatives based
upon, directly or indirectly, any of the representations or warranties contained
in Articles III and IV of this Agreement or any misstatement or failure to state
any fact made by Company in connection with the Buyer’s purchase of the Purchase
Shares or the Conversion Shares.
 
8.2 Further Assurances. From and after the Closing Date, each party shall, at
any time and from time to time, make, execute and deliver, or cause to be made,
executed and delivered, such instruments and agreements, and take or cause to be
taken all such actions as counsel for the other party may reasonably request for
the effectual consummation of this Agreement and the transactions hereby
contemplated.
 
12

--------------------------------------------------------------------------------


 
8.3 Expenses of the Transaction. The Company and the Buyer shall each pay its
own fees and expenses in connection with this Agreement and the transactions
hereby contemplated.
 
8.4 Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered (i) when delivered
personally or by private courier, (ii) when actually delivered by registered or
certified United States mail, return receipt requested, or (iii) when sent by
telecopy (provided that it is confirmed by a means specified in clause (i) or
(ii)), addressed as follows:
 
If to the Buyer:
 
Diane Supinsky
10 Hillcrest Lane
Woodbury, NY 11797  
Telecopy:______________________     
Telephone:_____________________


With a copy to:


Name:_________________________    
Address:_______________________
Attention:______________________   
Telecopy:______________________
Telephone:_____________________


If to the Company to:


SearchHelp, Inc.
6800 Jericho Turnpike, Suite 208E
Syosett, New York 11791
Attention: CFO
Telecopy: (516) 624-0638
Telephone: (516) 922-4765


With a copy to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Attention: Paul J. Pollock, Esq.
Telecopy: (212) 940-8776
Telephone: (212) 940-8555
 
13

--------------------------------------------------------------------------------




or to such other address as such party may indicate by a notice delivered to the
other parties hereto.
 
8.5 No Modification Except in Writing. This Agreement shall not be changed,
modified, or amended except by a writing signed by the party to be affected by
such change, modification or amendment, and this Agreement may not be discharged
except by performance in accordance with its terms or by a writing signed by the
party to which performance is to be rendered.
 
8.6 Entire Agreement. This Agreement, together with any Schedules and Exhibits
hereto, sets forth the entire agreement and understanding among the parties as
to the subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of every kind and nature among them.
 
8.7 Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, the remainder
of this Agreement and the application of such provision to other persons or
circumstances shall not be affected unless the provision held invalid shall
substantially impair the benefits of the remaining portions of this Agreement.
 
8.8 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns. This Agreement may not be assigned by the
Company or the Buyer without the prior written consent of the other party;
provided, however, that, prior to Closing, the Buyer may assign its rights under
this Agreement to any Affiliate of the Buyer that agrees in favor of the Company
in writing to the assumption of the assigning the Buyer’s obligations under this
Agreement. No such assignment and assumption shall relieve the Buyer of its
obligations under this Agreement.
 
8.9 Governing Law; Jurisdiction.
 
(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York applicable to contracts made and to be performed
wholly within said State, without giving effect to the conflict of laws
principles thereof.
 
(b) Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York or, if such court will not accept jurisdiction, the Supreme
Court of the State of New York, New York County or any court of competent civil
jurisdiction sitting in New York County, New York. In any action, suit or other
proceeding, each of the parties hereto irrevocably and unconditionally waives
and agrees not to assert by way of motion, as a defense or otherwise any claims
that it is not subject to the jurisdiction of the above courts, that such action
or suit is brought in an inconvenient forum or that the venue of such action,
suit or other proceeding is improper. Each of the parties hereto also agrees
that any final and unappealable judgment against a party hereto in connection
with any action, suit or other proceeding shall be conclusive and binding on
such party and that such award or judgment may be enforced in any court of
competent jurisdiction, either within or outside of the United States. A
certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.
 
14

--------------------------------------------------------------------------------


 
(c) EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LEGAL PROCEEDING RELATING TO THIS AGREEMENT OR THE
ENFORCEMENT OF ANY PROVISION OF THIS AGREEMENT.
 
8.10 Captions. The captions appearing in this Agreement are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope and intent of this Agreement or any of the provisions hereof.
 
8.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute a single agreement.
 
8.12  Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to the Company or to the Buyer, upon any breach or default of
any party hereto under this Agreement, shall impair any such right, power or
remedy of the Company or any Buyer nor shall it be construed to be a waiver of
any such breach or default, or an acquiescence therein, or of any similar breach
of default thereafter occurring; nor shall any waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of the Company or the Buyer of any
breach of default under this Agreement, or any waiver on the part of the Company
or any Buyer of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, or by law or otherwise
afforded to the Company or the Buyer, shall be cumulative and not alternative.
 


[Signature page follows]
 
15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has executed this Series A
Preferred Stock Purchase Agreement on the day and year first above written.



 
SEARCHHELP, INC.




By:  ______________________________________
William J. Bozsnyak
Chief Executive Officer




DIANE SUPINSKY




By:  ______________________________________
Diane Supinsky 

 

--------------------------------------------------------------------------------



SEARCHHELP, INC.
PAYMENT INFORMATION
¨PAYMENT BY WIRE¨
 
Your bank should wire transfer only U.S. dollars via Fed wire to:
 
HSBC BANK USA
SearchHelp, Inc., IPO Account
ABA # - 021001088
Account # 945705107

(i)  
 

 
 
IMPORTANT:
1)           Please have your bank identify on the wire transfer the name of the
intended investor.
2)           We recommend that your bank charge its wiring fees separately so
that an even amount may be invested.
 

 

--------------------------------------------------------------------------------


 